Citation Nr: 0021902	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  95-04 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a foot disability.

2.  Evaluation of service-connected right knee traumatic 
arthropathy, rated as 10 percent disabling from October 23, 
1992.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1994 decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, denied the 
veteran's claim of entitlement to service connection for a 
foot disability.  This matter also comes before the Board 
following a July 1995 RO action that granted service 
connection for right knee traumatic arthropathy and evaluated 
it as zero percent disabling, effective from October 23, 
1992.  In December 1997, the Board remanded these issues for 
further development.  In March 1999, the RO granted the 
veteran a higher (10 percent) evaluation for right knee 
traumatic arthropathy, effective from October 23, 1992.

Initially, the Board notes that the December 1997 remand by 
the Board referred to one of the claims on appeal as 
involving the question of entitlement to an increased rating.  
However, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has held, s re-
characterized that issue on appeal as an evaluation of an 
original award.


FINDINGS OF FACT

1.  It is likely that the veteran had pre-existing bilateral 
pes cavus that worsened during military service.

2.  The veteran experiences discomfort and occasional pain in 
the right knee, but none that is accounted for by underlying 
pathology or which causes functional limitations.


CONCLUSIONS OF LAW

1.  The veteran has bilateral pes cavus that was aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5107 (West 1991); 38 C.F.R. § 3.306 (1999).

2.  A higher rating for right knee arthropathy is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.71a (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The veteran contends that his current foot problems are due 
to the physical training he underwent while in military 
service.  In the alternative, he alleges that he entered 
military service with bilateral pes cavus, and that it was 
made worse by the physical training he underwent during 
service.  It is also requested that the veteran be afforded 
the benefit of the doubt.

Because, as will be discussed below, the veteran's bilateral 
pes cavus pre-existed military service, the Board's analysis 
will focus on aggravation.  Controlling law and regulations 
provide that pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  The Board finds that, with application of the 
benefit-of-the-doubt doctrine, a grant of service connection 
for bilateral pes cavus is warranted. 

Service medical records show that, on the occasion of the 
veteran's August 1986 entry examination, he was diagnosed 
with moderate asymptomatic pes cavus.  Thereafter, beginning 
in November 1988, the records show complaints and/or 
treatment for painful feet/arches/heels as well as a tingling 
and/or numbness in the feet, and observations that the 
veteran had high arches.  See service medical records dated 
in November 1988, May 1989, January 1991, April 1991, May 
1991, October 1991, January 1992, February 1992, March 1992, 
May 1992, and July 1992; electromyography (EMG) dated in 
February 1992, March 1992, and July 1992.  The diagnoses 
included pes cavus, peripheral neuropathy, Anniston cavus, 
and/or heel spur syndrome.  Id.  Interestingly, a January 
1991 treatment record shows that the veteran was found to 
have had high arches approximately four years earlier and had 
had "worsening" over the previous four years with his shoe 
size going from an 81/2 or 9 to a 71/2.  Similarly, an October 
1991 treatment record shows that the veteran's shoe size had 
decreased since he had been in military service and provided 
a diagnosis of obvious bilateral pes cavus.  A January 1992 
treatment record includes the veteran's complaints of 
arch/heel pain.  The veteran had high arched feet, and it was 
opined that he had "progressing" Anniston cavus.  A May 
1992 treatment record shows that, while the veteran's EMG was 
normal, he nonetheless had a "progressing" high left arch 
as well as decreased sensation and muscle strength in the 
lower extremities.  Lastly, a partial copy of a May 1992 
examination indicates that the veteran had been noted by the 
Podiatry Service to have "severely" high arches 
bilaterally.  The veteran reported that he started having 
problems approximately four years earlier, and these problems 
had worsened.  Next, it was reported that, while the veteran 
had begun military service wearing a shoe size of 81/2 or 9, at 
a February 1992 examination his shoe size was a 71/2.  A 
September 1992 medical evaluation board's (MEB) diagnosis was 
bilateral peripheral neuropathy, probable axonal type, with 
"increasing" arch height, tenderness, and numbness.

VA treatment records, dated from May 1993 to March 1998, were 
obtained by the RO.  These records show the veteran's 
complaints and/or treatment for foot/heel/arch pain and/or 
cramping beginning in May 1993.  See VA treatment records 
dated in May 1993, December 1993, February 1994, March 1994, 
May 1994, June 1995, January 1995, February 1995, February 
1996, March 1997, February 1998, and March 1998.  The 
diagnoses included pes cavus, acute planar fasciitis, and an 
arch deformity.  See treatment records dated in February 1995 
and February 1996.  The records also show the veteran's foot 
disability being treated with orthopedic arch supports and 
Ibuprofen.  A May 1994 treatment record indicates that the 
veteran did not have Charcot-Marie-Tooth disease.

The veteran first appeared for a VA bones examination in 
November 1992.  At that time, the veteran complained of 
occasional pain with standing on his feet and was diagnosed 
with "moderate" bilateral pes cavus.  Next, at a November 
1992 VA neurological examination, the veteran complained of 
pain and numbness in his right foot.  The diagnosis was 
questionable right foot neuropathy.  Thereafter, the veteran 
appeared for a VA foot examination in December 1993.  He 
complained of foot pain and increasingly high arches.  The 
diagnosis was Charcot-Marie-Tooth disease.  However, a March 
1994 EMG ruled out Charcot-Marie-Tooth disease.

The veteran appeared for a personal hearing at the RO in 
October 1996.  At that time, he reported that he was 
separated from military service after a medical evaluation 
board found that he had peripheral neuropathy in his hands 
and feet.  He also reported that, while in military service, 
he had been issued orthotics.  He testified that he continued 
to use orthotics.  The veteran indicated that he wore a size 
71/2 shoe, and a size 8 shoe when he wore orthotics.  However, 
upon entry into military service, he was issued a size 9 
shoe.  The veteran next reported that he had been told that 
his shrinking foot size was caused by either muscle or 
ligament atrophy.  Next, he reported that he took Motrin to 
treat his foot pain.

At a November 1996 peripheral nerve examination, the veteran 
complained of right and left leg tingling and numbness.  On 
examination, the right lower leg had questionable decreased 
sensation to pin prick.  The diagnosis was bilateral lower 

extremity paresthesia with the right side being of unclear 
etiology.  The November 1996 EMG and addendum shows that it 
was not possible to provide an opinion as to whether the 
veteran had peripheral neuropathy in the lower extremities 
because of the veteran's actions at the examination.

The veteran last underwent examination for VA purposes in May 
1999.  At that time, the veteran complained of intermittent 
foot discomfort.  On examination of the feet, there was 
slightly increased cavus, well along the normal spectrum.  
Ankle motion was full.  Foot motion was full.  There were no 
areas of tenderness, swelling, redness, or bruising in the 
feet.  Feet x-rays, dated in January 1999, were normal with 
bipartite sesamoids, but no significantly increased arch, 
degenerative change, or evidence of fracture or destructive 
lesion.  It was opined that the veteran had 

[s]lightly increased arching of the feet, 
well along the spectrum of normal.  No 
evidence of foot injury or disease 
process related to or unrelated to 
activities on active duty. . . [The 
veteran] does not have significant pes 
cavus.  He certainly has no hand or foot 
evidence of a neurological disease 
process such as Charcot-Marie-Tooth.  
There are no abnormalities on his foot 
films or foot examination.  There is no 
history of injury to the feet while on 
active duty.

Next, it was opined that no treatment was in order for the 
veteran's feet. "The use of an over-the-counter anti-
inflammatory such as ibuprofen is most appropriate for the 
aches and pains of everyday life, but there are no specific 
posttraumatic changes at which this treatment would be 
directed."

As noted above, the service medical records show that the 
veteran entered military service with what was diagnosed as 
pes cavus, which was characterized as "moderate" and 
"asymptomatic."  However, beginning in November 1988, the 
service medical records show that the pes cavus became 
symptomatic with 

complaints of painful feet/arches/heels.  Moreover, service 
medical records show what appears to have been a worsening 
with a description on several occasions of his condition as 
"progressing," and once as resulting in "severely" high 
arches bilaterally.  Moreover, it was reported that, while 
the veteran had begun military service wearing a size 81/2 or 9 
shoe, at a February 1992 examination his shoe size was a 71/2.  
Furthermore, the veteran has a current diagnosis of bilateral 
pes cavus.  

The November 1992 VA bones examiner reported that the veteran 
had only "moderate" bilateral pes cavus - the same 
characterization of its severity that was reported on the 
veteran's entry examination.  Additionally, the May 1999 
examiner opined that there was "[n]o evidence of foot injury 
or disease process related to or unrelated to activities on 
active duty."  It was opined that the pes planus was only 
slight in degree.  Nevertheless, the Board finds that, on 
balance, the medical evidence of record strongly suggests 
that bilateral pes planus underwent a worsening during 
military service.  In other words, with a retrospective view 
of the available record, the record shows that the veteran 
had bilateral pes cavus before service that progressively 
worsened during his time on active military duty.  Under such 
circumstances, and granting the veteran the benefit of the 
doubt in this matter, the Board concludes that the evidence 
supports a grant of service connection for bilateral pes 
cavus.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.306 (1999).  This is especially so given the service 
medical records showing a worsening, which was not thereafter 
addressed by medical opinion, and the provisions of § 3.306 
that require clear and unmistakable evidence to rebut the 
presumption of aggravation.

The Board notes that, while the record on appeal shows that 
the veteran was diagnosed with peripheral neuropathy while in 
military service and diagnosed after military service with 
plantar fasciitis, the record is devoid of evidence that any 
current foot disorder, other than pes cavus, is related to 
military service or that the peripheral neuropathy he was 
diagnosed with in service is related to a current foot 
disability.  38 C.F.R. §§ 3.303, 3.307, 3.309 (1999); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Likewise, no 
medical opinion has been presented that tends to show a 
relationship between any current disability of the foot, 
other than pes cavus, and continued symptoms since service.  
Id.  In reaching its conclusion, 

the Board recognizes that the veteran is competent to 
describe symptoms he experienced during military service and 
since.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay witnesses are competent to describe painful 
experiences and symptoms that result therefrom); King v. 
Brown, 5 Vet. App. 19, 21 (1993); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991) (the Board is obligated to accept as 
true evidentiary assertions by the veteran for the purpose of 
determining whether a claim is well grounded).  However, he 
is not competent to provide the necessary medical nexus 
evidence.  Id.  Accordingly, a grant of service connection 
for a foot disability other than pes cavus is not warranted.  

Rating Claim

Turning next to the issue of an higher rating for right knee 
traumatic arthropathy, the Board finds that a rating greater 
than 10 percent is not warranted.  

From the time of the veteran's separation from military 
service, clinical findings with respect to his right knee 
have been essentially normal.  In November 1992, no 
impairment of the knee was found on examination.  In February 
1996, his right knee was symmetrical with the left.  There 
was no effusion, no abnormal tracking of the patella, no 
laxity, no atrophy, no loss of strength, no problem with 
motion (the veteran could squat fully), and no gait or 
ambulation problem.  He only had mild patellofemoral 
crepitus.  In November 1996, the veteran was jumpy to 
palpation, but there was no effusion, laxity, or crepitus.  
Ambulation and strength were normal, and motion was normal.  

Although the veteran repeatedly complained of pain at each of 
the aforementioned examinations, further evaluation was 
undertaken in May 1999 to determine the effect of such pain 
on functional ability so that applicable rating criteria 
might be applied.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) held that, in evaluating a 
service-connected disability involving a joint, functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement 

of a joint under 38 C.F.R. § 4.45 must be considered.  The 
Court also held that the functional losses should be 
described by reference to additional range of motion loss 
beyond that clinically manifested.

Upon examination in May 1999, the veteran walked with a 
normal gait.  There was no effusion, erythema, or ecchymosis.  
Range of motion was full.  He reported tenderness along the 
medial joint line, but none was noted elsewhere.  The knee 
was stable.  There was patellofemoral crepitance, equally 
apparent in both knees.  There was no visible atrophy.  The 
examiner noted that the veteran complained of pain involving 
the distal quadriceps, the quadriceps tendon, the patella, 
and patellar tendon, as well as pain that sometimes involved 
the lateral aspect of the knee and the lateral aspect of the 
leg to the ankle.  It was noted that there was no anatomic 
explanation for pain in this distribution.  In discussing the 
veteran's limitations, it was noted that the veteran was 
quite vague.  He reported that he could lift anything he 
wanted to, but then he would experience discomfort after 
work.  He had no limitation of walking, sitting, standing, or 
driving.  He indicated that he performed all of these 
activities even if they led to discomfort later.  He 
indicated that he lifted weights for exercise on a daily 
basis.  He was able to do household activities.  

The examiner concluded that the veteran reported discomfort 
in a broad area that would not be explained by any specific 
injury or disease process.  It was noted that he had been 
thoroughly evaluated for these complaints-a normal MRI and 
normal x-rays with normal examinations.  It was felt that the 
current examination was also normal.  Crepitance was noted in 
both knees, but it was reported that this problem was seen 
universally; it was not thought to be the result of an 
injury.  It was concluded that the veteran did not have any 
evidence of ongoing problems from being hit in the knee in 
service.  It was felt that no medical limitations were in 
order on account of the veteran's knee condition.  

The veteran's knee condition has been evaluated as arthritis 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  This 
code provides that disability is to be rated on the basis of 
limitation of motion of the joint involved.  Diagnostic Code 

5003.  If limitation of motion is noncompensable under the 
criteria for rating the involved joint, a 10 percent rating 
is to be assigned for each major joint affected.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  Moreover, when pain causes 
functional loss, such as has been complained of by the 
veteran in this case, such loss is compensated if the pain is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (1999).  

The Board finds that, while the veteran has repeatedly 
complained of pain and discomfort, and even responding in a 
jumpy manner to palpation in November 1996 and complaining of 
mild pain after completion of the examination in February 
1996, a salient point to be made is that no examiner has 
provided an explanation for the pain.  In other words, no 
pathology sufficient to produce the complaints made by the 
veteran has been demonstrated.  Most recently, in May 1999, 
it was specifically noted that there was no anatomic 
explanation for the distribution of pain described by the 
veteran.  It was also noted that he had undergone several 
examinations, all of which were thought to be normal.  
Indeed, it was concluded that there was no evidence of any 
ongoing problem due to the injury the veteran experienced in 
service.  These sort of conclusions lead the Board to find 
that the greater weight of the evidence is against the 
veteran's claim.  The examination findings made in 1992 and 
1996 tend to support the conclusions made in 1999, namely 
that the veteran has ongoing knee complaints, but without 
associated functional problems.  Consequently, the Board 
finds no basis for assigning a rating greater than 10 
percent.  

For the reasons already enunciated, especially the VA 
examination findings set forth since the veteran was 
separated from military service, a rating greater than 10 
percent is not warranted at any point since the award of 
service connection became effective.  Fenderson, supra.  

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral pes cavus is granted.

A higher rating for right knee arthropathy is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


- 11 -


